DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 7, filed 4/25/2022, with respect to the rejection(s) of claim(s) 9 under 35 U.S.C. 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Liu et al. (US 2017/0307667 A1), herein referred to as Liu, in view of Alptekin et al. (US 9,647,124 B2), herein referred to as Alptekin.
Regarding Claim 9, the applicant argues that at a minimum, Liu fails to disclose "each of the first fin structures and the second fin structures includes two or more first semiconductor layers and two or more second semiconductor layers alternately stacked and disposed over a bottom fin structure," as recited by amended claim 9.
The examiner finds the applicant’s argument and amendment to be sufficient in overcoming the 102(a)(2) rejection of Claim 9, however upon further consideration the amendment has provided new grounds of rejection to be made below under 35 U.S.C. 103.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 9 is/are rejected under 35 U.S.C. 102(a)(2) as being 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2017/0307667 A1), herein referred to as Liu, in view of Alptekin et al. (US 9,647,124 B2), herein referred to as Alptekin.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Regarding Claim 9, Liu discloses a semiconductor test device (para 0019) [see figure 11], the device comprising:  
	first fin structures [item 24, figure 1/2] and second fin structures [item 22, figure 1/2] formed adjacent to the first fin structures [item 24, figure 1/2], 
	an isolation insulating layer [item 42, figure 1/2 - not labeled in referenced drawings; 105 – STI, figure 11] (para. 0031) formed such that upper portions of the first and second fin structures [item 24+22, figure 1/2] protrude from the isolation insulating layer [item 42, figure 1/2 - not labeled in referenced drawings; 105 – STI, figure 11] (para. 0031); 
	one or more dielectric layers [item 28, figure 2] formed over the first and second fin structures [item 24+22, figure 1/2]; 
	in the one or more dielectric layers [item 28, figure 2], a first opening [item 54, figure 8] is disposed over the upper portions of the first fin structures [item 24, figure 8], a second opening [see figure 5-6 for opening 52] is disposed over the upper portions of the first fin structures [item 24, figure 1/2 in view of figure 6 on opposing end of 1st fin structure], and a third opening [item 56, figure 8] is disposed over the upper portions of the second fin structures [item 22, figure 8];
	epitaxial layers [item 48, figure 1/2] formed to wrap the upper portions [see figure 2 below] of the first and second fin structures [item 24+22, figure 1/2] in the first [item 54, figure 8], second [see figure 5-6 for opening 52], and third openings [item 56, figure 8]; 
	silicide layers (within conductive layers of contacts 16, 18, and 26 - para. 0047) formed over the epitaxial layers [item 48, figure 1/2]; 
	a first contact layer [item 18, figure 1/2] contacting the silicide layer (within conductive layers of contacts 16, 18, and 26 - para. 0047) over a first point [see figure 1 below] of the first fin structures [item 24, figure 1/2], a second contact layer [item 26, figure 1/2] contacting the silicide layer (within conductive layers of contacts 16, 18, and 26 - para. 0047) over a second point [see figure 1 below] of the first fin structures [item 24, figure 1/2], and a third contact layer [item 16, figure 1/2] contacting the silicide layer (within conductive layers of contacts 16, 18, and 26 - para. 0047) at a third point [see figure 1 below] of the second fin structures [item 22, figure 1/2]; and 
	a first pad [connection point @ item 18, figure 1] coupled to the first contact layer [item 18, figure 1] via a first wiring [see figure 1 below], a second pad [connection point @ item 26, figure 1] coupled to the second contact layer [item 26, figure 1] via a second wiring [see figure 1 below], and a third pad [connection @ item 16, figure 1] coupled to the third contact layer [item 16, figure 1] via a third wiring [see figure 1 below].

    PNG
    media_image1.png
    700
    619
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    451
    744
    media_image2.png
    Greyscale
 
Liu fails to disclose wherein each of the first fin structures and the second fin structures includes two or more first semiconductor layers and two or more second semiconductor layers alternately stacked and disposed over a bottom fin structure.
However, Alptekin does disclose a structure comprising: one or more fins (item 25, figure 2) of including alternating Si material (item 15, figure 2) and SiC material (item 20, figure 2) that includes two or more first semiconductor layers (figure 2 shows 4 first semiconductor layers with respect to item 15) and two or more second semiconductor layers (figure 2 shows four second semiconductor layers with respect to item 20) alternately stacked (the layers shown in figure 2 are alternately stacked) and disposed over a bottom fin structure (the wafer 10 includes an active silicon layer formed over an insulation layer is being considered as a bottom fin structure, which the alternately stacked first and second semiconductor layers rest upon – see figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the semiconductor test device as taught by Liu to include the alternatively stacked first and second semiconductor layers as taught by Alptekin for the advantageous purpose of forming graphene channels that provide the required bandgap for transistor functionality with respect to overcoming known problems in graphene technology wherein zero bandgap is not suitable and provide extremely high carrier mobility as taught by Alptekin in col. 2, lines 23-38. 
Claims 10-12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2017/0307667 A1), herein referred to as Liu, in view of Alptekin et al. (US 9,647,124 B2), herein referred to as Alptekin as applied to Claim 9, in view of Guo et al. (US 9,318,581 B1), herein referred to as Guo.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Regarding Claim 10, Liu in view of Alptekin disclose the semiconductor device of claim 9.
Liu in view of Alptekin fails to disclose wherein the silicide layers fully cover a top and sides of the epitaxial layers, respectively.
However, Guo does disclose wherein the first conductive layers [item 1050+1005, figure 10c] fully cover a top and sides of the epitaxial layers [item 505, figure 10c], respectively.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the semiconductor test device of Liu in view of Alptekin to include the conductive layer teachings of Guo so that wherein the first conductive layers fully cover a top and sides of the epitaxial layers, respectively, in order to advantageously increase contact area and thus reduce contact resistance as taught by Guo (col. 4, lines 4-9).
Regarding Claim 11, Liu in view of Alptekin in view of Guo discloses the semiconductor device of claim 10, wherein the epitaxial layers [item 48, figure 8 - Liu] are formed on the exposed upper portions of the first and second fin structures [item 24+22, figure 8 - Liu] in the first to third openings [item 52, 54, 56, figure 6 and 8 - Liu].
Regarding Claim 12, Liu in view of Alptekin in view of Guo disclose the semiconductor device of claim 11, further comprising: before the one or more dielectric layers [item 28, figure 2 – Liu] are formed, an insulating layer [item 42, figure 1/2 - not labeled in referenced drawings; 105 – STI, figure 11 – Liu] is formed on the upper portions of the first and second fin structures [item 22 and 24, figure 1/2 – Liu]; and removing the insulating layer [item 42, figure 1/2 - not labeled in referenced drawings; 105 – STI, figure 11] from the upper portions of the first and second fin structures [item 22 and 24, figure 1/2 – Liu] in the first, second and third opening [item 52, 54, 56, figure 6 and 8 - Liu] (para. 0031 - Liu).
Regarding Claim 15, Liu in view of Alptekin in view of Guo method of claim 9, wherein the first semiconductor layers are made of Si and the second semiconductor layers are made of SiGe (para. 0038 and para. 0047 - Liu).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2017/0307667 A1), herein referred to as Liu, in view of Alptekin et al. (US 9,647,124 B2), herein referred to as Alptekin as applied to Claim 9, in view of Wann et al. (US 9,093,355 B2), herein referred to as Wann, in further view of Tech Design Forum (FinFETS: What is a finFET and why is it useful?), herein referred to as TDF.
Regarding Claim 13, Liu in view of Alptekin discloses the semiconductor test device of claim 9.
Liu in view of Alptekin fails to disclose wherein a number of the first fin structures exposed in the first and second openings is at least 10, and a number of the second fin structures exposed in the third opening is at least 10.
However, Wann does disclose wherein a total number of the first fin and second structures [item 12, figure 1C] is at least 10 [see figure 1C] and a number of the second fin structures exposed in the third opening is at least 10 [item 16, figure 1C - Wann] is at least 10 [see figure 1C - Wann].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the semiconductor test device as taught by Liu in view of Alptekin to include a number of the first fin structures exposed in the first and second openings is at least 10, and a number of the second fin structures exposed in the third opening is at least 10 in order to advantageously provide higher drive currents because when finFETS are produced with extremely narrow features and when the device is switched on, the narrow/thin shape limits the current through it to a low level as taught by Tech Design Forum (2nd paragraph).
Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claims 14, the references cited on PTO-892 form, alone or in combination form, fail to disclose the semiconductor test device of claim 9, wherein the first to third contact layers are in contact with the isolation insulating layer without any portion of the one or more dielectric layers interposed between the first to third contact layers and the isolation insulating layer.
Claims 1-6, and 8-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the references cited on PTO-892, alone or in combination form, fail to disclose a semiconductor test device, the device comprising: first fin structures and second fin structures formed adjacent to the first fin structures, upper portions of the first and second fin structures protruding from an isolation insulating layer disposed over a substrate; one or more dielectric layers formed over the first and second fin structures; epitaxial layers formed to wrap the upper portions of the first and second fin structures; silicide layers formed over the epitaxial layers; a first contact layer contacting the silicide layer formed over a first point of the first fin structures, a second contact layer contacting the silicide layer over a second point of the first fin structures, and a third contact layer contacting the silicide layer at a third point of the second fin structures; and a first pad coupled to the first contact layer via a first wiring, a second pad coupled to the second contact layer via a second wiring, and a third pad coupled to the third contact layer via a third wiring, wherein the first to third contact layers are in contact with the isolation insulating layer without any portion of the one or more dielectric layers interposed between the first to third contact layers and the isolation insulating layer (Highlighted for emphasis).
Claims 2-6, 8, 11-12, and 21 depend upon that of Claim 1, and thus require all of the limitations of Claim 1, therefore Claims 2-6, 8, 11-12, and 21 are too considered as allowed.
Regarding Claim 16, the references cited on PTO-892, alone or in combination form, fail to disclose a semiconductor test device, the test device comprising: first fin structures and second fin structures formed adjacent to the first fin structures, upper portions of the first and second fin structures protruding from an isolation insulating layer disposed over a substrate; one or more dielectric layers formed over the first and second fin structures; in the one or more dielectric layers, a first opening formed over a first point of the first fin structures to expose the upper portions of the first fin structures, a second opening over a second point of the first fin structures to expose the upper portions of the first fin structures, and a third opening over a third point of the second fin structures to expose the upper portions of the second fin structures; epitaxial layers formed to wrap the upper portions of the first and second fin structures in the first, second and third openings, respectively; silicide layers formed over the epitaxial layers; a first contact layer contacting the silicide layer formed over the first fin structures in the first opening, a second contact layer contacting the silicide layer over the first fin structures in the second opening, and a third contact layer contacting the silicide layer in the third opening; and a first pad coupled to the first contact layer via a first wiring, a second pad coupled to the second contact layer via a second wiring, and a third pad coupled to the third contact layer via a third wiring, wherein the first fin structures include a left-most fin structure and a right-most fin structure, and wherein a dielectric layer disposed on the isolation insulating layer is in direct contact with a top of upper portions of the left-most fin structure and the right-most fin structure (highlighted for emphasis).
Claims 17-20 depend upon that of Claim 16, and thus require all of the limitations of
Claim 16, therefore Claims 17-20 are too considered as allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on PTO-892 form are related to the art of the present invention with respect to semiconductor test devices and methods for measuring the contact resistance of Field Effect Transistors.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN CURTIS whose telephone number is (571)272-3564. The examiner can normally be reached M-F 8am-5pm; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEAN CURTIS
Examiner
Art Unit 2858



/S.C./Examiner, Art Unit 2858                                                                                                                                                                                                        /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858